Filed 5/19/22 P. v. Lebron CA4/3
Opinion following transfer from Supreme Court




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G057512

           v.                                                            (Super. Ct. No. 12CF0360)

 DOMINIC LOUIS LEBRON                                                    OPINION

      Defendant and Appellant.




                   Appeal from a postjudgment order of the Superior Court of Orange County,
Kimberly Menninger. Affirmed.
                   Allison H. Ting, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta and Xavier Becerra, Attorneys General, Stephanie H. Chow,
Deputy Attorney General, for Plaintiff and Respondent.
              We appointed counsel to represent Dominic Louis Lebron on appeal.
Counsel filed a brief that set forth the facts of the case. Counsel did not argue against her
client but advised the court she found no issues to argue on Lebron’s behalf.
              Counsel filed a brief following the procedures outlined in People v. Wende
(1979) 25 Cal.3d 436 (Wende). The court in Wende explained a Wende brief is one that
sets forth a summary of proceedings and facts but raises no specific issues. Under these
circumstances, the court must conduct an independent review of the entire record. When
the appellant himself raises specific issues in a Wende proceeding, we must expressly
address them in our opinion and explain why they fail. (People v. Kelly (2006)
40 Cal.4th 106, 110, 120, 124.)
              Pursuant to Anders v. California (1967) 386 U.S. 738, to assist the court
with its independent review, counsel provided the court with information as to issues that
might arguably support an appeal. Counsel raised the following two issues: (1) did the
trial court err by failing to appoint counsel to represent Lebron pursuant to Penal Code
section 1170.95, subdivision (c) (all further statutory references are to the Penal Code)?;
and (2) did the court err by denying the petition for resentencing pursuant to section
1170.95 because Lebron was convicted of felony murder or murder under a natural and
probable consequences theory?
              We gave Lebron 30 days to file written argument on his own behalf. Thirty
days passed, and Lebron did not file any written argument.
              Upon our independent review of the record, we identified an issue that may,
if resolved favorably to Lebron, result in reversal of the judgment. Section 1170.95,
subdivision (c), states, in relevant part, “If the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner.” Here, Lebron requested counsel, but
the court failed to appoint counsel. We invited the parties to file supplemental letter
briefs on whether the trial court erred by failing to appoint counsel after Lebron requested

                                               2
the court appoint counsel for him during the resentencing process. The parties filed
briefing.
              We filed an opinion affirming the trial court’s denial of Lebron’s petition.
After our Supreme Court granted review and held the matter, the court transferred the
matter with directions to vacate our decision and reconsider the cause in light of Senate
Bill No. 775 (Stats. 2021, ch. 551) (SB 775). We invited the parties to file supplemental
briefs on the effect of SB 775 on this appeal, and they did.
              Although the trial court erred by failing to appoint Lebron counsel, a point
the Attorney General concedes, the error was harmless. We affirm the postjudgment
order.
                                           FACTS
              An information charged Lebron, Franco Viera, and Sean Vernon Struck
with willful, deliberate, and premeditated attempted murder (§§ 664, subd. (a), 187, subd.
(a)) (count 1); assault with a deadly weapon (§ 245, subd. (a)(1)) (count 2); and street
terrorism (§ 186.22, subd. (a)) (count 3). The information alleged they committed counts
1 and 2 for the benefit of a criminal street gang (§ 186.22, subd. (b)). It further alleged
Lebron suffered a prior serious and violent felony (§§ 667, subds. (d), (e)(1), 1170.12,
subds. (b), (c)(1)), and a serious felony (§ 667, subd. (a)(1)).
              In June 2014, Lebron pleaded guilty to all counts and admitted the
enhancements and his prior conviction. Lebron offered the following factual basis for his
pleas and admissions: “On [February 6, 2012,] I did willfully unlawfully and knowingly
aid and abet . . . Struck to take a direct but ineffectual step toward killing John Doe.
When I did so it was with premeditation and deliberation with the specific intent to kill
John Doe. I also aided and abetted . . . Struck to use a knife to stab John Doe. I did so
knowing this would cause serious injury to him. When I committed the above acts I was
an active participant of the Pearl Street gang. I know its members engaged in a pattern of

                                               3
criminal activity and I willfully assisted and promoted criminal conduct by Pearl Street
gang members. I committed the above crimes for the benefit of and in association with
the Pearl Street gang with the intent to promote and further criminal conduct by Pearl
Street gang members. Pearl Street gang is an ongoing organization with a common sign
or symbol with [three] or more members. I know that Pearl Street gang members engage
in a pattern of criminal gang activity including attempted murder, robbery assaults with
deadly weapons and illegal possession of firearms by felons and or gang members. I also
know that these crimes are some of the primary activities of the Pearl Street gang.”
              In July 2014, pursuant to a plea agreement with the court and over the
prosecution’s objection, the trial court ordered stricken for sentencing purposes the
section 664, subdivision (a), and 186.22, subdivision (b)(1), allegations. Citing Lebron’s
young age and lack of lengthy criminal history, the court ordered the enhancement
stricken in the interests of justice. The court sentenced Lebron to the low term of five
years on count 1 and five years on the serious felony enhancement for a total prison term
of 10 years. The court imposed concurrent terms on counts 2 and 3.
              In early 2019, pursuant to the Legislature’s amendments to the Penal Code
in Senate Bill No. 1437 (SB 1437), Lebron filed a petition for resentencing pursuant to
section 1170.95. In the petition Lebron indicated, “I request that this court appoint
counsel for me during this re-sentencing process.”
              The trial court did not appoint counsel and denied the petition. The court
found Lebron had not made a prima facie case for relief. The minute order reflecting the
court’s ruling appears to be a standardized minute order that includes two different bases
for denial. The minute order stated the following: “The petition does not set forth a
prima facie case for relief under the statute. A review of court records indicates [Lebron]
is not eligible for relief under the statute because [Lebron] does not stand convicted of
murder or [Lebron’s] murder conviction(s) is not based on felony-murder or on a natural

                                             4
and probable consequences theory of vicarious liability for aiders and abettors.” Lebron
filed a timely notice of appeal.
              This court affirmed the denial of Lebron’s petition because at the time
attempted murder was not an eligible offense for relief under section 1170.95. (People v.
Lebron (Nov. 26, 2019, G057512) [nonpub. opn.].) After our Supreme Court granted
                             1
review and held the matter, it transferred the case back to this court to vacate our prior
decision and determine whether Lebron is entitled to relief pursuant to SB 775.
                                       DISCUSSION
              SB 1437 amended sections 188 and 189, effective January 1, 2019, to
eliminate natural and probable consequences liability for murder, and to limit the scope
of the felony murder rule. (People v. Lewis (2021) 11 Cal.5th 952, 957, 959 (Lewis).)
Under sections 188 and 189, as amended, murder liability can no longer be imposed on a
person who was not the actual killer, who did not act with the intent to kill, or who was
not a major participant in the underlying felony who acted with reckless indifference to
human life. (Lewis, supra, 11 Cal.5th at p. 959.) SB 1437 also added section 1170.95
which, as originally enacted, set forth a procedure whereby a “person convicted of felony
murder or murder under a natural and probable consequences theory” could petition for
resentencing relief. (§ 1170.95, subd. (a).)
              SB 775, effective January 1, 2022, amended section 1170.95, subdivision
(a), to expand the individuals entitled to petition for resentencing. (Stats. 2021, ch. 551,
§ 1, subd. (a).) Subdivision (a) now expressly permits individuals convicted of attempted
murder or manslaughter under a natural and probable consequences theory to file a
petition for resentencing relief.



1
             People v. Lebron (Nov. 26, 2019, G057512) [nonpub. opn.], review granted
February 11, 2020, S259431.
                                               5
               A section 1170.95 petition is required to include: “(A) A declaration by the
petitioner that the petitioner is eligible for relief under this section, based on all the
requirements of subdivision (a). [¶] (B) The superior court case number and year of the
petitioner’s conviction. [And] [¶] (C) [w]hether the petitioner requests the appointment
of counsel.” (§ 1170.95, subd. (b)(1).) “[U]pon the filing of a facially sufficient
petition,” the statute “requir[es] that counsel be appointed. [Citation.]” (Lewis, supra,
11 Cal.5th at p. 970.) “[T]hen the court proceeds to subdivision (c) to assess whether the
petitioner has made ‘a prima facie showing’ for relief. (§ 1170.95, subd. (c).)” (Lewis,
supra, 11 Cal.5th at p. 960.)
               Although the trial court may not engage in judicial factfinding or make
credibility decisions prior to issuing an order to show cause, under Lewis, supra,
11 Cal.5th at page 971, “[t]he record of conviction will necessarily inform the trial
court’s prima facie inquiry under section 1170.95, allowing the court to distinguish
petitions with potential merit from those that are clearly meritless.” The Lewis court also
held a trial court’s failure to appoint counsel to represent a petitioner when assessing
whether he or she has made a prima facie showing of entitlement to relief pursuant to
section 1170.95, subdivision (c), is state law error only, reviewable for prejudice under
the harmless error standard of People v. Watson (1956) 46 Cal.2d 818. (Lewis, supra,
11 Cal.5th at pp. 957, 973-974.) Specifically, “a petitioner ‘whose petition is denied
before an order to show cause issues has the burden of showing “it is reasonably probable
that if [he or she] had been afforded assistance of counsel his [or her] petition would not
have been summarily denied without an evidentiary hearing.”’” (Id. at p. 974.)
               We conclude the trial court’s error in failing to appoint counsel and provide
an opportunity for briefing before considering the record of conviction and summarily
denying the petition is harmless. The record of conviction shows Lebron is legally
ineligible for relief. In his guilty plea, Lebron stated the following: “I did willfully

                                                6
unlawfully and knowingly aid and abet . . . Struck to take a direct but ineffectual step
toward killing John Doe. When I did so it was with premeditation and deliberation with
the specific intent to kill John Doe.” In other words, Lebron admitted he was a direct
aider and abettor acting with the intent to kill. Thus, Lebron’s conviction satisfies the
requirements of section 1170.95 as amended. It is not reasonably probable that even with
the appointment of counsel and further briefing, Lebron would have obtained a different
result with his section 1170.95 petition. (Lewis, supra, 11 Cal.5th at p. 975.)
                                      DISPOSITION
              The postjudgment order is affirmed.



                                                  O’LEARY, P. J.

WE CONCUR:



BEDSWORTH, J.



MARKS, J.*

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                              7